           Case 3:18-bk-00800-JAF        Doc 1333        Filed 10/23/20   Page 1 of 3




                                      ORDERED.
     Dated: October 22, 2020




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION
                                www.flmb.uscourts.gov
IN RE:

GEA SEASIDE INVESTMENT INC.                            CASE NO.: 3:18-bk-00800-JAF
dba GEA SEASIDE INVESTMENTS INC.                       CHAPTER: 11

       DEBTOR(S).
                                             /

  AGREED ORDER RESOLVING MOTION FOR SANCTIONS AND REQUEST FOR
                       AWARD OF ATTORNEY’S FEES
      (RED STICK ACQUISITIONS, LLC C/O STATEBRIDGE COMPANY)
              (Cancelling Trial on November 9, 2020 at 10:00 A.M.)

       THIS CASE came on for consideration without a hearing upon the Motion for Sanctions

and Request for Award of Attorney’s Fees (the “Motion”; Doc. 1292) filed by Debtor against

Red Stick Acquisitions, LLC c/o Statebridge Company (“Creditor”). Based upon agreement of

the Debtor and Creditor, the Court finds as follows:

       1. Once Creditor receives and processes the October 2020 payment (Check #995936 -

           $780), Debtor will have paid a total of $14,040 to Creditor from February 2019 to

           present.

       2. Total payments due through October 2020 equal $15,885.

       3. Debtor is therefore currently delinquent $1,845.
           Case 3:18-bk-00800-JAF       Doc 1333      Filed 10/23/20    Page 2 of 3




       4. Creditor agrees to credit Debtor’s account $1,000. After applying this credit, Debtor

           will be delinquent $845 in addition to the regular payment of $738.72 due for

           November 1, 2020.

       5. In addition, Creditor agrees to issue payment within ten (10) days in the amount of

           $1,000 payable to “Mickler & Mickler” and mailed to Taylor J. King, Esq., 5452

           Arlington Expressway, Jacksonville, FL 32211.

Accordingly, it is

       ORDERED:

       1. The Motion is GRANTED in part and DENIED in part as outlined below.

       2. Within ten (10) days from the entry of this order, Creditor shall issue payment in the

           amount of $1,000 payable to “Mickler & Mickler” and mailed to Taylor J. King, Esq.,

           5452 Arlington Expressway, Jacksonville, FL 32211.

       3. Creditor shall credit Debtor’s account $1,000. After applying this credit, Debtor will

           be delinquent $845 in addition to the regular payment of $738.72 due for November

           1, 2020.

       4. Within ten (10) days from the entry of this order, Debtor shall pay $845 to cure the

           delinquency.

       5. Within ten (10) days from the entry of this order, Creditor shall withdraw the Notice

           of Default (Doc. 1156).

       6. Payments to Creditor shall be payable to “Statebridge Company” and addressed to:

           Statebridge Company
           6061 S. Willow Dr., Suite 300
           Greenwood Village, CO 80111

       7. The terms of Agreed Order Granting Motion for Cramdown/1129(b) (Class 5 Secured
           Case 3:18-bk-00800-JAF         Doc 1333      Filed 10/23/20    Page 3 of 3




           Claim of Red Stick Acquisitions c/o SN Servicing 320 N. Peninsula Dr., Daytona

           Beach, FL 32118) (the “Class 5 Agreed Order”; Doc. 746) and terms of the

           Confirmation Order as they relate to Class 5 remain in full force and effect, except to

           the limited extent modified herein. Payments shall continue to come due as outlined

           in the Class 5 Agreed Order and the Confirmation Order.

       SOKOLOF REMTULLA, LLC                         LAW OFFICES OF MICKLER AND
                                                     MICKLER, LLP

       By: /s/ Owen H. Sokolof                              By: /s/ Taylor J. King
       Owen H. Sokolof                                      Taylor J. King
       Florida Bar No. 54091                                Florida Bar No. 72049
       224 Datura St., Ste 515                              5452 Arlington Expressway
       West Palm Beach, FL 33401-5633                       Jacksonville, FL 32211
       (954) 564-0071                                       (904)725-0822
       osokolof@floridalitlaw.com                           tjking@planlaw.com
       Attorney for Creditor                                Attorney for Debtor

Filer’s Attestation: Pursuant to Local Rule 1001-2(e)(3) regarding signatures, Taylor J. King,
attests that concurrence in the filing of this paper has been obtained.



Taylor J. King, Attorney for Debtor, is directed to serve a copy of the Order on interested parties
and file a proof of service within three (3) days of entry of the Order.
